DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 10/21/2020 wherein claims 1 and 16 have been amended and claim 8 has been cancelled.
Claims 1-5, 7 and 9-17 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments filed 10/21/2020 overcomes the rejection of claims 1-5 and 7-17 made by the Examiner under 35 USC 103 over Kawaii et al. (US 2016/0333131), evidenced by Miwon. This rejection is withdrawn as Kawaii fails to include a polymer containing a hydrophilic group selected from sulfonamide, sulfamoyl, sulfonic acid and an alkali metal salt of a sulfonic acid group. 

New Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 7, 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 2016/0333131; of record), evidenced by Miwon, in view of Okazaki et al. (US 2014/0256870).
Example 2 of Kawai includes a polyfunctional acrylate M-3130 (which is a PEO [hydrophilic] modified branched acrylic species having two or more polymerizable groups; see instant claim 7) and M-202 (see evidence, Miwon), a urethane oligomer CN9026 (see instant claims 3 and 4) and an antibacterial agent Bactelite which is a silver based antibacterial (see [0114]). The mass ratio of the silver antibacterial to the nitrogen compound (urethane) is 1:22 which equates to 0.045 (see instant claim 2). This composition is subsequently cured using UV irradiation (see [0112]) after being applied onto a target surface, such as a vinyl floor tile.
According to Miwon, M-202 has the structure: 
    PNG
    media_image1.png
    89
    470
    media_image1.png
    Greyscale
 and M3130 has the structure: 
    PNG
    media_image2.png
    121
    304
    media_image2.png
    Greyscale
. Each of these structure can be seen to possess a polyoxyalkylene group, albeit the are the same functional group. 
However, Kawaii teaches that the polyfunctional acrylate also includes species such as alkoxy alkyl (meth)acrylate, hydroxy alkyl (meth)acrylate, aminoalkyl (meth)acrylate (see 
Antibacterial agents include inorganic antibacterial agents and organic antibacterial agents. As the inorganic antibacterial agent, an agent in which metals such as silver, copper, and zinc, a compound thereof, and a mixture of these are allowed to be supported by an inorganic material is used. Examples of the carrier include (1) ion-exchange type antibacterial agents such as zirconium, phosphate, magnesium aluminosilicate, aluminosilicate, aluminum phosphate, and calcium silicate amongst others (see [0070]). It is noted that aluminosilicate is commonly alternatively identified as zeolite (see instant claim 14).
As discussed above, the formulation of Example 2 is applied to a floor tile and cured. The cured coating has a thickness of 40 microns (see [0112]). Moreover, [0142] indicates that coating layers may have thickness of approximately 20 microns. While Kawai does not specifically teach an overlapping range with respect to the layers thickness, MPEP 2144.05(I) states that obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Such is the case here and one of ordinary skill in the art would be capable of manipulating the thickness of the antibacterial coating layer to identify a thickness capable of imparting antibacterial benefit. Such a manipulation would have been the product of ordinary skill and common sense, not one of innovation. 
Kawai fails to teach including a hydrophilic monomer containing a hydrophilic group selected from the group consisting of sulfonamide group, a sulfoamoyl group, a sulfonic acid group, and an alkali salt of a sulfonic acid group.
Okazaki is directed to film composition wherein the film may be formulated in to flooring materials made from a mixture of polymers wherein a polymer having an epoxy group reactive with silanol and a hydrophilic sulfonic acid group to provide a hydrophilic film having excellent balance of hydrophilicity and abrasion resistance as well as excellent weather resistance (see [0018]).  Exemplified sulfonic acid polymers include sodium sulfomethyl methacrylate among others (see 0126]). Thus, it would have been obvious to modify Kawai to include a hydrophilic polymer possessing a sulfonic acid group with a reasonable expectation for success in imparting improved properties such as improved abrasion resistance and excellent weather durability. See MPEP 2143(I)(A).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611